
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 90
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2006
			Mr. Dodd submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Acknowledging African descendants of the
		  transatlantic slave trade in all of the Americas with an emphasis on
		  descendants in Latin America and the Caribbean, recognizing the injustices
		  suffered by these African descendants, and recommending that the United States
		  and the international community work to improve the situation of
		  Afro-descendant communities in Latin America and the
		  Caribbean.
	
	
		Whereas we must remember that African-Americans are not
			 the only survivors of the transatlantic slave trade;
		Whereas like the United States, many European nations
			 benefitted greatly from the colonization of Latin America and the Caribbean and
			 their participation in the slave trade;
		Whereas the story of African descendants in all of the
			 Americas remains untold, leading them to be forgotten, made invisible, and
			 allowed to suffer unjustly;
		Whereas it is important to acknowledge that as a result of
			 the slave trade and immigration, approximately 80,000,000 to 150,000,000
			 persons of African descent live in Latin America and the Caribbean, making them
			 the largest population of persons of African descent outside of Africa;
		Whereas Afro-descendants are present in most Latin
			 American countries, including Argentina, Bolivia, Chile, Ecuador, Guatemala,
			 Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, Uruguay, and
			 Venezuela;
		Whereas the size of Afro-descendant populations varies in
			 range from less than 1 percent in some countries to as much as 30 percent in
			 Colombia and 46 percent in Brazil and make up the majority in some Spanish
			 speaking Caribbean nations, such as Cuba and the Dominican Republic;
		Whereas Afro-descendant populations have made significant
			 economic, social, and cultural contributions to their countries and the Western
			 Hemisphere from their unfortunate involvement in the transatlantic slave trade
			 to their recent contributions to trade, tourism, and other industries;
		Whereas although persons of African descent have made
			 significant achievements in education, employment, economic, political, and
			 social spheres in some countries, the vast majority are marginalized—living in
			 impoverished communities where they are excluded from centers of education,
			 government, and basic human rights based upon the color of their skin and
			 ancestry;
		Whereas Afro-descendants have shorter life expectancies,
			 higher rates of infant mortality, higher incidences of HIV/AIDS, higher rates
			 of illiteracy, and lower incomes than do other populations;
		Whereas Afro-descendants encounter problems of access to
			 healthcare, basic education, potable water, housing, land titles, credit, equal
			 justice and representation under the law, political representation, and other
			 economic, political, health, and basic human rights; and
		Whereas skin color and ancestry have led African-Americans
			 in the United States and African descendants in Latin America and the Caribbean
			 to share similar injustices, leading to economic, social, health, and political
			 inequalities: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes and
			 honors African descendants in the Americas for their contributions to the
			 economic, social, and cultural fabric of the countries in the Americas,
			 particularly in Latin American and Caribbean societies;
			(2)recognizes that as
			 a result of their skin color and ancestry, African descendants in the Americas
			 have wrongfully experienced economic, social, and political injustices;
			(3)urges the
			 President to take appropriate measures to encourage the celebration and
			 remembrance of the achievements of African descendants in the Americas and to
			 resolve injustices suffered by African descendants in the Americas;
			(4)encourages the
			 United States and the international community to work to ensure that extreme
			 poverty is eradicated, universal education is achieved, quality healthcare is
			 made available, sustainable environmental resources, including land where
			 applicable, is provided, and equal access to justice and representation under
			 the law is granted in Afro-descendant communities in Latin America and the
			 Caribbean; and
			(5)encourages the United States and the
			 international community to achieve these goals in Latin America and the
			 Caribbean by—
				(A)promoting research
			 that focuses on identifying and eradicating racial disparities in economic,
			 political, and social spheres;
				(B)promoting, funding, and creating
			 development programs that focus on Afro-descendant communities;
				(C)providing technical support and training to
			 Afro-descendant advocacy groups that work to uphold basic human rights in the
			 region;
				(D)promoting the creation of an international
			 working group that focuses on problems of communities of Afro-descendants in
			 the Americas; and
				(E)promoting trade and other bilateral and
			 multilateral agreements that take into account the needs of Afro-descendant
			 communities.
				
